DETAILED ACTION
Application Status
	Claims 1-14 are pending and have been examined in this application.
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/28/2021 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases "for example" and “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 2, 6, 10, 13, and 14 the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "the steering wheel side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Richard (US 20170232921 A1).
With respect to claim 1, Richard discloses: A scooter (illustrated in Fig. 1), for example an electric scooter, comprising: two wheels (illustrated, not numbered, Fig. 1), - an elongated platform (illustrated, not numbered, Fig. 1) mounted on the two wheels and arranged to receive at least one foot of a user, a steering handlebar (illustrated, not numbered, Fig. 1) articulated relative to the platform and connected to one of the wheels, wherein the scooter comprises a safety device with an inflatable cushion (201, Fig. 2) arranged to be deployed in case of sudden deceleration of the scooter.
With respect to claim 2, Richard discloses: the safety device, before deployment, forms a safety module comprising a housing (101, Fig. 1) containing the inflatable cushion (201, Fig. 2) and arranged on the handlebar (see 101, Fig. 1).
With respect to claim 4, Richard discloses: n electronic control unit (107/108, Fig. 1), arranged to control the deployment of the inflatable cushion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Richard (US-20170232921-A1) in view of Tsunoda (JP-2007269048-A).
With respect to claim 3, Richard discloses all of the features as set forth above but is silent in teaching: the inflatable cushion is arranged to be deployed at least on a side of the handlebar opposite to the platform and/or the wheels. 
Tsunoda discloses a similar vehicle (40, Fig. 5) having an inflatable cushion (63, Fig. 6) wherein the inflatable cushion is arranged to be deployed at least on a side of the handlebar (48) opposite to the platform and/or the wheels (see 52, Fig. 6). 
Before the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Richard in view of Tsunoda to arrive at the claimed invention because Tsunoda has shown that an airbag deployed on a handlebar opposite to the platform and/or wheels is effective for protecting the occupant of a 2-wheeled vehicle. The modification would merely be a rearrangement of parts and would not affect operation of the invention as Tsunoda has demonstrated the efficacy of an airbag deployed as claimed. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Richard (US-20170232921-A1) in view of Igawa (US-20030102177-A1).
With respect to claims 5 and 6, Richard discloses all of the features but is silent in teaching details of the folding of the inflatable cushion. 
Igawa discloses an inflatable cushion (1, Fig. 9) comprising folding with rolling of the inflatable cushion in on itself in a clockwise direction, and wherein the inflatable cushion comprises folding of the roll of the inflatable cushion so as to have a U-shape (see 1, Fig. 9)
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Richard in view of Igawa to have an airbag folded and rolled as claimed and to provide a method for packing an inflatable cushion in the housing. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richard (US-20170232921-A1) in view of Igawa (US-20030102177-A1) as applied to claim 5 above, and further in view of Klaiber (US-20040075256-A1).
With respect to claim 7, Richard in view of Igawa as modified above discloses all of the features as set forth above but is silent in teaching: an accordion-style fold arranged at an end of the inflatable cushion attached to the scooter. 
Klaiber discloses an inflatable cushion (200, Fig. 5) comprising an accordion-style fold (300) arranged at an end of the inflatable cushion. Klaiber further discloses that the accordion-style fold is useful for improving the deployment time of the inflatable cushion (see paragraph [0008]).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Richard in view of Igawa in further view of Klaiber to arrive at the claimed invention and to improve the deployment speed of the air cushion. 
Claims 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Richard (US-20170232921-A1) in view of Kuroki (US-20210171145-A1).
With respect to claims 8, 12, and 13 Richard discloses all of the features as set forth above but is silent in teaching: a bearing surface for the inflatable cushion inclined relative to the vertical so as to cause a deployment of the inflatable cushion toward the front of the scooter and from or toward the side of the handlebar which is opposite the platform and/or to the wheels. 
Kuroki discloses a similar vehicle comprising an air cushion (52, Fig. 3) and a bearing surface (inside surface of 51, Fig. 3) for the inflatable cushion inclined relative to the vertical so as to cause a deployment of the inflatable cushion toward the front of the scooter and from or toward the side of the handlebar which is opposite the platform and/or to the wheels (see Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Richard in view of Kuroki to include a bearing surface as claimed to arrive at the claimed invention and to provide means for guiding an airbag in a specified direction. 
With respect to claim 12, Richard in view of Kuroki as modified above discloses: the inflatable cushion (Richard; 201, Fig. 2) has, after or during deployment, a frontward and upward deployed direction when the scooter is resting on horizontal ground (see Kuroki; Fig. 4).
With respect to claim 13, neither Richard nor Kuroki disclose specific angles associated with the deployment direction of the inflatable cushion. However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 IV. A.). Absent evidence that the claimed dimensions would cause the inflatable cushion to perform differently than the prior art device, the limitations presented in claim 13 are not basis for patentable distinction over the prior art. Furthermore, It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Richard in view of Kuroki to have the claimed dimensions because the claimed dimensions represent an arrangement of parts and the specific arrangement of parts is generally considered to be an obvious design choice (see MPEP 2144.04 VI. C.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Richard (US-20170232921-A1).
With respect to claim 9, Richard discloses all of the features as set forth above but is silent in teaching: the inflatable cushion has, after or during deployment, a width greater than or equal to 80% of a size of the handlebar, at least at the handlebar.
However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 IV. A.). Absent evidence that the claimed dimensions would cause the inflatable cushion to perform differently than the prior art device, the limitations presented in claim 9 are not basis for patentable distinction over the prior art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Richard (US-20170232921-A1) in view of Mahdi (WO-2016046416-A1).
With respect to claim 10, Richard discloses all of the features as set forth above but is silent in teaching: the gas generator is an electro-pyrotechnic initiator. 
Mahdi discloses a similar vehicle comprising an inflatable cushion (21, Fig. 1) and an electro-pyrotechnic initiator (26) (see “pyrotechnical gas generator”, paragraph [0019] and “electrical line”, paragraph [0065]).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Richard in view of Mahdi by substituting the gas generator disclosed by Richard for the gas generator disclosed by Mahdi to arrive at the claimed invention because such a substitution would yield predictable results. Such a person would predict that an electro-pyrotechnic gas generator would serve its intended function of inflating an inflatable cushion. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Richard (US-20170232921-A1) in view of Mahdi (WO-2016046416-A1) as applied to claim 10 above, and further in view of Kuroe (US-20040017066-A1).
With respect to claim 11, Richard in view of Mahdi disclose all of the features as set forth above but is silent in teaching: the gas generator has an elongated shape with a gas diffuser at one end, and wherein the gas generator is mounted in a steering column with the gas diffuser on the steering wheel side.
Kuroe discloses a similar vehicle comprising an inflatable cushion (20, Fig. 3) and a gas generator (21) with an elongated shape with a gas diffuser (25) at one end, and wherein the gas generator is mounted in a steering column (16). 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Richard in view of Mahdi in further view of Kuroe to arrive at the claimed invention and to protect the gas generator from outside elements without the need for an additional housing. 

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the closes prior art of record is Richard (US 20170232921 A1). As outlined above, Richard discloses all of the features of the scooter claimed in claim 1 but is silent in teaching: preventing deployment of the inflatable cushion if a speed of the scooter is less than 10km/h, and/or if the handlebar is pivoted beyond an angle of rotation of the handlebar at +90°, and preferably at ± 70°, relative to a longitudinal direction of the elongated platform. These features and limitations were not reasonably found elsewhere in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made or record discloses safety systems for ridden vehicles in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616